Citation Nr: 0121946	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to special monthly compensation on the basis of 
blindness and on the basis of the need for regular aid and 
attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active duty from March 1963 to February 1965.

Since a September 1976 RO decision, the veteran has been in 
receipt of a 50 percent schedular rating for his service-
connected post-operative residuals of frontal and ethmoid 
sinusitis with osteomyelitis and a 10 percent schedular 
rating for his service-connected surgical scar between the 
eyebrows.  In addition, the veteran is in receipt of a total 
rating under 38 C.F.R. § 4.18 for unemployability due to 
these disorders since 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the RO, which 
denied the veteran's claim for special monthly compensation 
based on the need for aid and attendance or housebound 
status.  

During the course of the appeal, in a June 2001 decision, the 
RO granted service connection with a 90 percent disability 
rating for optic atrophy with restricted bilateral vision as 
secondary to the veteran's service-connected residuals of 
sinusitis with osteomyelitis.  Since the June 2001 
supplemental statement of the case (SSOC) addressed the issue 
of whether special monthly compensation was warranted based 
on blindness, as well as on the need for aid and attendance 
or housebound status, the Board has decided to incorporate 
that claim with the issue on appeal.  


REMAND

In October 2000, when he filed his VA Form 9, Appeal to Board 
of Veterans' Appeals, the veteran attached a statement in 
which he specifically requested a personal hearing at the RO 
before a local hearing officer.  On a report of contact  
dated March 3, 2001, it was noted that the veteran's hearing 
would be canceled pending resolution of an intertwined claim 
for service connection for blindness. 

Although the RO resolved this issue by way of a June 2001 
decision granting service connection and a 90 percent 
schedular rating for optic atrophy with restricted bilateral 
vision, the Board notes that the veteran's personal hearing 
has not been rescheduled.  In addition, review of the claims 
folder reveals that the veteran has never indicated that he 
no longer wanted a hearing.  Accordingly, the RO should 
contact the veteran and offer him the opportunity to testify 
at an RO hearing.

Essentially, the appellant now contends that he should be 
receiving additional monthly pension benefits on any of three 
grounds: (1) blindness; (2) the need for aid and attendance 
due to his service-connected disorders; and (3) on a 
housebound basis.

While the file contains the report of a May 2000 VA 
examination that purports to be an examination of the 
veteran's need for aid and attendance or housebound rate, the 
examination contains little information in this regard.  As 
these facts should be considered before a determination on 
the merits is rendered, the case must be remanded for a 
proper examination as to the veteran's need for regular aid 
and attendance (as described in 38 C.F.R. § 3.352) or the 
degree to which he is housebound (under 38 C.F.R. § 3.351). 

Additionally, with regard to the veteran's claim for special 
monthly compensation for blindness, the Board notes that the 
most recent VA examination in April 2001 provided no 
information as to whether the veteran's optic atrophy 
resulted in concentric contraction of the field of vision 
beyond 5 degrees or in blindness that left him so helpless as 
to be in need of regular aid and attendance.  Either finding 
would warrant special monthly compensation under 38 C.F.R. 
§ 3.350.  As such, on remand, the veteran should be scheduled 
for a new VA examination to determine the true impact of the 
veteran's service-connected optic atrophy with restricted 
bilateral vision.

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2001).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCCA, or filed before 
the date of enactment and not yet final as of that date.  
VCCA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCCA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCCA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-
2099 (2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West Supp. 2001).

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCCA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should contact the veteran and 
determine whether he still desires a 
hearing.  If so, the RO should 
appropriately schedule a personal hearing 
before a hearing officer at the RO.

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence, additional 
information, or further argument to 
support his claim for special monthly 
compensation on the basis blindness,  the 
need for regular aid and attendance, or 
at the housebound rate.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him for symptoms of optic atrophy 
with restricted bilateral vision since 
April 2001.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder. The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

3.  The RO should arrange for the veteran 
to undergo a VA examination in order to 
determine the current severity of his 
service-connected disabilities and their 
effect on his ability to leave his home 
and to care for his basic needs without 
assistance.  All indicated studies should 
be performed.  Examination of they eyes 
should include findings with regard to 
visual acuity and field of vision.  All 
portions of a VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examining physician for review prior to 
the examination.  At the conclusion of 
the evaluation, the examiner should 
express an opinion as to the medical 
probability that the claimant is either 
housebound or in need of permanent aid 
and attention.  A complete rationale 
should be provided for any conclusions 
reached.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the VCCA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5100, 5102-5103A, 5106, 
5107, and 5126) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



